               Case 4:19-mj-71669-MAG Document 23 Filed 04/29/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 Richard Ewenstein (CABN 294649)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6842
 7        FAX: (415) 436-7234
          Richard.Ewenstein@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 19-MJ-71669-MAG
                                                      )
14           Plaintiff,                               ) [Proposed] DETENTION ORDER
                                                      )
15      v.                                            )
                                                      )
16   KEVIN FUQUA,                                     )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On October 10, 2019, the United States charged defendant Kevin Fuqua by complaint with sex
20 trafficking of a minor in violation of 18 U.S.C. § 1591(a)(1), (b)(2). After the defendant initially waived

21 findings, this matter came before the Court for a detention hearing on April 6, 2020. The defendant was

22 present by telephone, with his consent, and represented by Harris Taback. Assistant United States

23 Attorney Richard Ewenstein appeared for the Government. The hearing began on April 6 but was

24 continued until April 14, 2020 for further proceedings. On April 14, 2020, the defendant was in

25 quarantine at Santa Rita Jail and unable to appear, so the parties agreed to continue the hearing until

26 April 28, 2020, when the defendant was expected to be released from quarantine. On April 28, 2020,

27 the Court and parties were informed that the defendant remained in quarantine. However, Mr. Taback

28 informed the Court that he had recently spoken with his client, and his client had agreed to waive his

                                                         1
              Case 4:19-mj-71669-MAG Document 23 Filed 04/29/20 Page 2 of 3




 1 appearance at the detention hearing so that it could proceed on April 28, 2020. Mr. Taback and Mr.

 2 Ewenstein continued to represent the defendant and the Government, respectively.

 3          The Government moved for detention on the basis that no condition or combination of conditions

 4 of release would reasonably assure the safety of the community in light of the defendant’s criminal

 5 history and conduct while on prior supervision. The defense opposed detention and proposed the

 6 defendant’s release with one surety and a separate custodian. Pretrial Services recommended detention

 7 on the basis that no condition or combination of conditions of release would reasonably assure the safety

 8 of the community.

 9          Upon consideration of all of the facts and proffers presented at the hearing, including the

10 information contained in the Pretrial Services report, the Court finds clear and convincing evidence that

11 no condition or combination of conditions of release will reasonably the safety of the community and the

12 alleged victim in this case. Accordingly, the defendant must be detained pending trial in this matter.

13          This Order supplements the Court’s findings at the detention hearing and serves as written

14 findings of fact and statement of reasons as required by Title 18, United States Code, Section 3142(i).

15 The Bail Reform Act of 1984 sets forth the factors the Court must consider in determining whether

16 pretrial detention is warranted. In coming to its decision, the Court has considered those factors,

17 paraphrased below:

18          (1) the nature and seriousness of the offense charged;

19          (2) the weight of the evidence against the person;

20          (3) the history and characteristics of the person including, among other considerations,

21          employment, past conduct and criminal history, and record of court appearances; and

22          (4) the nature and seriousness of the danger to any person or the community that would be posed

23          by the person’s release.

24 18 U.S.C. § 3142(g).

25          Given the nature of the crime alleged, as well as the history and characteristics of the defendant,

26 the Court determines that, on the record before it, there is no condition or combination of conditions of

27 release that can reasonably assure the safety of the community or the alleged victim. In particular, the

28

                                                         2
              Case 4:19-mj-71669-MAG Document 23 Filed 04/29/20 Page 3 of 3




 1 Court notes that the defendant was on federal supervised release at the time he allegedly committed the

 2 offenses charged in this case, which involve a minor victim.

 3          Accordingly, pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

 4          1.   The defendant be, and hereby is, committed to the custody of the Attorney General for

 5 confinement in a corrections facility;

 6          2.   The defendant be afforded reasonable opportunity for private consultation with counsel; and

 7          3.   On order of a court of the United States or on request of an attorney for the government, the

 8 person in charge of the corrections facility in which the defendant is confined shall deliver the defendant

 9 to an authorized United States Marshal for the purpose of any appearance in connection with a court

10 proceeding.

11          This Order is without prejudice to reconsideration at a later date if circumstances change.

12 IT IS SO ORDERED.

13

14
                29 2020
15 DATED: April ___,                                              _______________________________
                                                                  HONORABLE THOMAS S. HIXON
16                                                                United States Magistrate Judge

17

18

19

20

21

22

23

24

25

26

27

28

                                                         3
